EXHIBIT 10(b)

McDONALD’S EXCESS BENEFIT

AND DEFERRED BONUS PLAN

Section 1

Introduction

1.1    The Plan. McDonald’s Corporation (the “Company”) hereby amends and
restates the McDonald’s Excess Benefit and Deferred Bonus Plan, as set forth
herein, effective January 1, 2008 (the “Plan”). The Plan was initially
established effective January 1, 2005, and subsequently amended and restated
effective as of January 1, 2005, as a successor plan to the McDonald’s
Corporation Supplemental Profit Sharing and Savings Plan (the “Supplemental
Plan”). The Supplemental Plan was amended in response to the enactment of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
suspend deferrals into that plan for years after 2004.

1.2    Applicability. The provisions of this Plan, as herein amended and
restated, shall apply to amounts credited to Participants’ Accounts on or after
January 1, 2008; provided, however, that the terms of the Plan in effect from
January 1, 2005 to December 31, 2007 shall apply to distributions from the
Accounts of any Participant who had a separation from service (as defined under
the terms of the Plan in effect at from January 1, 2005 to December 31, 2007) on
or after January 1, 2005 and prior to January 1, 2008.

1.3    Purposes and Features of Plan.

 

  (a) The purposes of the Plan are (i) to provide a select group of employees
with the opportunity to elect to defer compensation under the “Deferred Bonus
Feature” of the Plan, and (ii) to provide a select group of employees who
participate in the McDonald’s Corporation Profit Sharing and Savings Plan (the
“Profit Sharing Plan”) with deferred compensation under the “Excess 401(k)
Contributions Feature” of the Plan in excess of the maximum amount of 401(k)
contributions and matching employer contributions that may be contributed on
their behalf under the Profit Sharing Plan, absent the Limits described in
Section 3.2(d) below.

 

  (b) The “Participants” in each feature of the Plan will be a select group of
management or highly compensated employees of the Company or an Adopting
Subsidiary. The Participants in the Deferred Bonus Feature are described in
Section 2 below. The “Participants” in the Excess 401(k) Contributions Feature
are described in Section 3 below.

1.4    Administration. The Plan shall be administered by a committee of three
officers of the Company (the “Committee”), the members of which shall be
appointed from time to time by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Committee shall
have the powers set forth in the Plan and the power to interpret its provisions.
Any decisions of the Committee shall be final and binding on all persons with
regard to the Plan.

1.5    Compliance with Section 409A. The Plan is intended to comply with the
requirements of Section 409A of the Code and final regulations, rulings and
other applicable guidance issued thereunder (collectively, “Section 409A”), and
shall be interpreted and administered accordingly.



--------------------------------------------------------------------------------

1.6    Defined Terms. Capitalized terms used in this Plan that are not defined
herein have the same meaning as the same term in the applicable Profit Sharing
Plan. An index of terms defined in the Plan is attached hereto as Exhibit A.

Section 2

Deferred Bonus Feature: Participation and Deferral Elections

2.1    Eligibility and Participation. Subject to the conditions and limitations
of the Plan, an individual shall be eligible to participate in the Deferred
Bonus Feature of the Plan for a calendar year (a “Deferred Bonus Eligible
Employee”) if, on the applicable Election Due Date (as defined in Section 4.1)
for such year, the individual is an employee of the Company who is in the Senior
Direction Compensation Band of the Company or above (or an employee of an
Adopting Subsidiary who is in a comparable compensation band). Any Deferred
Bonus Eligible Employee who, in accordance with Sections 2.3 and 4 below, makes
an Annual Bonus Deferral Election (as described in Section 2.2(a) below) or a
Long-Term Bonus Deferral Election (as described in Section 2.2(b) below) shall
become a Participant and shall remain a Participant until the entire balance of
the Participant’s Account is distributed.

2.2    Deferral Elections. Subject to Sections 2.3 and 4 below:

 

  (a) Any Deferred Bonus Eligible Employee may make an election (an “Annual
Bonus Deferral Election”) to defer receipt of all or any portion (in 1%
increments) of the annual performance-based incentive compensation (an “Annual
Bonus”) that he or she may receive for a particular year under the McDonald’s
Target Incentive Plan, any successor annual bonus plan of the Company, or any
annual bonus plan of an Adopting Subsidiary, in which the Deferred Bonus
Eligible Employee participates (collectively, the “Annual Bonus Plan”).

 

  (b) Any Deferred Bonus Eligible Employee may make an election (a “Long-Term
Bonus Deferral Election”) to defer receipt of all or any portion (in 1%
increments) of the long-term cash performance-based compensation (“Long-Term
Cash Bonus”) that he or she may receive for a particular performance cycle under
the McDonald’s Cash Performance Unit Plan, any successor long-term cash bonus
plan of the Company, or any long-term cash bonus plan of an Adopting Subsidiary,
in which the Deferred Bonus Eligible Employee participates (collectively, the
“Long-Term Cash Bonus Plan”).

 

  (c) No other forms of compensation, including, but not limited to, sign on
bonuses, officers’ discretionary bonuses, severance or exit bonuses or
restricted stock units, may be deferred under the Deferred Bonus Feature of the
Plan.

The amounts deferred by a Participant pursuant to this Section 2.2 shall be
credited to the Participant’s Account in accordance with Section 5.1.

2.3    Rules for Bonus Deferral Elections. Bonus Deferral Elections shall be
made in accordance with Section 4 below. Participants shall make separate Annual
Bonus Deferral Elections and Long-Term Bonus Deferral Elections. The first
Annual Bonuses that may be deferred pursuant to an Annual Bonus Deferral
Election made under Section 2.2(a) of this amendment and restatement of the Plan
shall be the Annual Bonus for 2007 that, in the absence of a Bonus Deferral
Election, would be paid in the first quarter of 2008. The first Long-Term Cash
Bonus payable under the Long-Term Cash Bonus Plan that may be deferred pursuant
to a Long-Term Bonus Deferral Election made under Section 2.2(b) shall be the
Long-Term Cash Bonus payable with respect to the 2007-2009 performance cycle.

Notwithstanding any provision herein to the contrary, an Annual Bonus may be
deferred pursuant to an Annual Bonus Deferral Election only if and to the extent
such Annual Bonus qualifies as



--------------------------------------------------------------------------------

“performance-based compensation” within the meaning of Treasury Regulation
Section 1.409A-1(e), unless such Annual Bonus is payable to a Participant who
participates in the McDonald’s Corporation Executive Retention Replacement Plan
(the “ERRP”).

Section 3

Excess 401(k) Contributions Feature of Plan:

Participation and Deferral Elections

3.1    Eligibility and Participation. Subject to the conditions and limitations
of the Plan, an individual shall be eligible to participate in the Excess 401(k)
Contributions Feature of the Plan (an “Excess 401(k) Contributions Eligible
Employee”) for a calendar year (the “Specified Year”) if:

 

  (a) the individual (i) is an employee of the Company in the Direction
Compensation Band of the Company or above (or an employee of an Adopting
Subsidiary in a comparable compensation band) on the Election Due Date for such
Specified Year, and (ii) is eligible to participate in the employer matching
contribution feature under the Profit Sharing Plan of January 1 of the Specified
Year;

 

  (b) the individual has Annualized Compensation (as defined below) determined
as of a date within the calendar year preceding the Specified Year as determined
by the Committee (the “Compensation Determination Date”) in an amount that
exceeds the applicable dollar amount in effect under Code
Section 414(q)(1)(B)(i) for the year preceding the Specified Year; and

 

  (c) the individual has Compensation (as defined in Section 3.2(c)) during the
Specified Year.

An employee’s “Annualized Compensation” shall equal the sum of the employee’s
annual base salary as of the Compensation Determination Date plus the employee’s
Annual Bonus received under an Annual Bonus Plan in the year that includes the
Compensation Determination Date (in each case determined without regard to the
employee’s elective deferrals under this Plan, the Profit Sharing Plan or
otherwise).

Any Excess 401(k) Contributions Eligible Employee who makes an Excess 401(k)
Contributions Deferral Election in accordance with the requirements of Sections
3.3 and 4 below and whose Account is thereafter credited with amounts pursuant
to Section 3.2 below, shall become a Participant and shall remain a Participant
until the entire balance of the Participant’s Account is distributed.

3.2    Benefits.

 

  (a)

Each Excess 401(k) Contributions Eligible Employee may make an election (an
“Excess 401(k) Contributions Deferral Election”) for a Specified Year to defer
receipt of the percentage (in 1% increments) of his or her Compensation (as
defined in Section 3.2(c) below) specified in his or her Excess 401(k)
Contributions Deferral Election. An Excess 401(k) Contributions Eligible
Employee’s Excess 401(k) Contributions Deferral Election will be treated both as
an Annual Deferral Election (as defined in Section 4.1(a)) under this Plan and
as a 401(k) election under the Profit Sharing Plan. The amounts deferred
pursuant to an Excess 401(k) Contributions Deferral Election are referred to as
“Elective Deferrals.” A Participant’s Elective Deferrals for a Specified Year
will first be contributed to the Profit Sharing Plan as 401(k) contributions in
accordance with the terms of the Profit Sharing Plan until the amounts so
contributed reach the Limits (as defined in Section 3.2(d) below) for the
Specified Year. The Participant’s Elective Deferrals in excess of the Limits for



--------------------------------------------------------------------------------

 

such Specified Year shall be credited to his or her Account pursuant to
Section 5.1.

 

  (b) The Account of each Excess 401(k) Contributions Eligible Employee who
makes an Excess 401(k) Contributions Deferral Election for a Specified Year
shall also be credited with an amount equal to the excess of (i) the amount of
matching employer contributions that would be allocated to the Participant’s
accounts under the applicable Profit Sharing Plan for the Specified Year if the
entire amount of his or her Elective Deferrals for the Specified Year had been
contributed to the applicable Profit Sharing Plan and the Limits did not apply,
over (ii) the amount of matching employer contributions actually allocated to
his or her accounts under the applicable Profit Sharing Plan for the Specified
Year. Notwithstanding the foregoing, if a Participant ceases to be an eligible
employee under the Profit Sharing Plan prior to the first day of a Specified
Year, the matching employer contributions for such Specified Year will be
determined with regard to “Mandatory 401(k) Match” but without regard to the
“Discretionary 401(k) Match” (as those terms are defined is the Profit Sharing
Plan) for such Specified Year.

 

  (c) For purposes of this Section 3, “Compensation” means compensation as
defined in the applicable Profit Sharing Plan, but determined without regard to
the limitations imposed under Section 401(a)(17) of the Code; provided, however,
that if an Excess 401(k) Contributions Eligible Employee has made an Annual
Bonus Deferral Election under Section 2 for a Specified Year, (i) for purposes
of determining the amount of a Participant’s Elective Deferrals for the
Specified Year, his or her Compensation will not include the portion of any
Annual Bonus paid during the Specified Year that was deferred pursuant to his or
her Annual Bonus Deferral Election for such Specified Year; and (ii) for
purposes of determining the amount of the Participant’s matching employer
contributions described in Section 3.2(b)(i) for the Specified Year, the
Participant’s Compensation will be determined without regard to his or her
Annual Bonus Deferral Election for such Specified Year. In addition, for
purposes of determining the amount of a Participant’s Elective Deferrals for a
Specified Year, his or her Compensation for such Specified Year will include the
portion, if any, of his or her Annual Bonus paid during the Specified Year even
if the Participant has ceased to be an eligible employee under the Profit
Sharing Plan prior to the payment of such Annual Bonus.

 

  (d) For purposes of this Plan, the “Limits” means the limitations imposed on
the maximum amount of elective contributions and matching contributions that may
be contributed on behalf of the Excess 401(k) Contributions Eligible Employee
under the Profit Sharing Plan as a result of the application of the maximum
aggregate contributions imposed under Code Section 415, the maximum amount of
compensation that may be taken into account under Code Section 401(a)(17) and
the maximum amount of elective deferrals imposed under Code Section 402(g).

3.3    Rules for Excess 401(k) Contributions Deferral Election. An Excess 401(k)
Contributions Deferral Eligible Employee shall receive the benefits provided for
in Section 3.2 for a Specified Year only if he or she makes an Excess 401(k)
Contributions Deferral Election in accordance with Section 4 below to
participate in the Excess 401(k) Contributions Feature of the Plan and to make
401(k) contributions under the applicable Profit Sharing Plan for the Specified
Year. The first Specified Year under this Plan shall be the 2005 calendar year.



--------------------------------------------------------------------------------

Section 4

Rules for Deferral Elections

4.1    Timing for Deferral Elections. For purposes of this Section, the term
“Deferral Election” shall refer to Annual Bonus Deferral Elections, Long-Term
Bonus Deferral Elections and Excess 401(k) Contributions Deferral Elections,
collectively.

 

  (a) Annual Bonus Deferral Elections and Excess 401(k) Contributions Deferral
Elections. All Annual Bonus Deferral Elections and Excess 401(k) Contributions
Deferral Elections (collectively the “Annual Deferral Elections”) for a
specified year must be returned to the Committee no later than the date
specified for such year by the Committee (the “Election Due Date”), but in no
event later than: (i) in the case of an Excess 401(k) Contributions Deferral
Election, June 30 of the calendar year prior to the Specified Year and (ii) in
the case of an Annual Bonus, the date that is six months prior to the last day
of the performance period for which the Annual Bonus is earned.

 

  (b) Special Election Due Date for Executive Retention Replacement Plan
Participants. Notwithstanding the provisions of Section 4.1(a) of the Plan to
the contrary, if a Participant participates in the ERRP, the Election Due Date
shall be no later than (i) in the case of an Excess 401(k) Contributions
Deferral Election, December 31 of the second calendar year preceding the
Specified Year and (ii) in the case of an Annual Bonus (including an Annual
Bonus that fails to qualify as performance-based compensation within the meaning
of Treasury Regulation Section 1.409A-1(e)), December 31 of the year immediately
preceding the year in which the performance period for which the Annual Bonus is
earned begins.

 

  (c) Long-Term Bonus Deferral Elections. The Long-Term Bonus Deferral Election
for the Long-Term Cash Bonus payable with respect to any performance cycle must
be returned to the Committee no later than the Election Due Date specified by
the Committee with respect to such performance cycle, but in no event later
than: (i) June 30, 2008 for the Long-Term Cash Bonus payable with respect to the
2007-2009 performance cycle, or (ii) with respect to any other Long-Term Cash
Bonus, by December 31 of the calendar year preceding the calendar year in which
the performance cycle for such Long-Term Cash Bonus begins.

Except as otherwise specifically provided in this Plan, each Deferral Election
shall become irrevocable by the Participant or the Company after the Election
Due Date applicable to such Deferral Election. Each Annual Deferral Election
shall apply only to the year for which such Annual Deferral Election was made.
Each Long-Term Bonus Deferral Election shall apply only to the Long-Term Cash
Bonus with respect to which such Long-Term Bonus Deferral Election was made.

4.2    Payment Form Election. At the time a Participant makes a Deferral
Election, the Participant must also elect to receive distributions of the
amounts credited to his or her Account pursuant to such Deferral Election (and
any investment earnings credited thereto) either in the form of a single lump
sum or in installments. A separate distribution form election will be made with
respect to each Deferral Election. Notwithstanding the foregoing, all amounts
deferred pursuant to any Deferral Election made on or before December 31, 2004
(and the investment earnings credited thereto) will be distributed in a single
lump sum. If a Participant fails to elect a form of distribution in a Deferral
Election, all amounts credited to the Participant’s Account pursuant to such
Deferral Election will be distributed in a single lump sum.

The first time that a Participant elects to have any portion of the amounts
credited to his or her Account under this Plan distributed in the form of
installments, the Participant must also elect the frequency of the installment
payments (i.e., monthly, quarterly or annual) and the duration of the
installment payments (up to a maximum of 15 years). Once a Participant elects
the frequency and duration



--------------------------------------------------------------------------------

of installment payments, such election shall be irrevocable and will apply to
all installments payable to the Participant under this Plan.

Except as provided in Section 6.1 or 6.2, a payment form election made pursuant
to this Section 4.2 with respect to the amounts credited to a Participant’s
Account deferred pursuant to a Deferral Election shall be irrevocable.

Section 5

Accounts

5.1    Accounts.

 

  (a) A bookkeeping account shall be established in each Participant’s name (an
“Account”). The Account of each individual who is a Participant in both the
Deferred Bonus Feature and the Excess 401(k) Contributions Feature of the Plan
shall be divided into two subaccounts, one representing the amounts credited to
the Participant’s Account pursuant to Section 2 above of the Plan, and the other
representing the amounts credited to the Participant’s Account pursuant to
Section 3 above, in each case, as adjusted pursuant to Section 5.2 below and as
a result of distributions from the Account. The Participant’s Accounts shall be
further subdivided into (i) a lump sum subaccount to which shall be credited
amounts that the Participant has elected to receive in the form of a single lump
sum payment when the Account is distributed, and (ii) an installment subaccount
to which shall be credited amounts that the Participant has elected to receive
in the form of installments when the Account is distributed.

 

  (b) The Participants’ Accounts may be further subdivided as the Committee may
from time to time determine to be necessary or appropriate, including without
limitation, to reflect different sources of credits to the Accounts and
different deemed investments thereof and to distinguish between amounts deferred
by a Participant hereunder with respect to periods of employment prior to his or
her separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”) and amounts deferred after
such Participant resumes active employment with the Company or an Adopting
Subsidiary.

 

  (c) Amounts deferred pursuant to a Deferral Election shall be credited to the
applicable Account as of the date the Participant would otherwise have received
the deferred amounts in the absence of a Deferral Election. Any amount credited
under the Excess 401(k) Contributions Feature of the Plan shall be credited to
the applicable Account as of the date the amount would have been allocated under
the applicable Profit Sharing Plan if the Limits had not applied. Adjustments of
a Participant’s various subaccounts to reflect investment experience and
distributions shall in all cases be done on a pro-rata basis, and such
subaccounts shall be treated in the same manner for all other purposes of the
Plan, except as specifically provided in Section 9.2 below.

5.2    Investment Elections and Earnings Credits.

 

  (a) Each Participant in the Plan shall be permitted from time to time to make
an investment election regarding the manner in which his or her Account shall be
deemed invested. Subject to the following, the Committee shall establish and
communicate to Participants the investment choices that will be available to
Participants and the procedures for making and changing investment elections, as
it may from time to time determine to be appropriate. Unless otherwise
determined by the Committee, a Participant’s investment election may be split
among the available choices in increments of 1%, totaling 100%.



--------------------------------------------------------------------------------

  (b) As of January 1, 2008, the available investment choices under the Plan
are:

 

  (i) a rate of return based upon the McDonald’s Common Stock Fund under the
Profit Sharing Plan, after adjustment for expenses under the Plan (the “Excess
McDonald’s Common Stock Return”);

 

  (ii) a rate of return based upon the Stable Value Fund under the Profit
Sharing Plan, after adjustment for expenses under the Plan (the “Excess Stable
Value Return”); and

 

  (iii) a rate of return based upon the S&P 500 Index Fund under the Profit
Sharing Plan, after adjustment for expenses under the Plan (the “Excess S&P 500
Index Return”).

 

  (c) For any period during which a Participant has failed to make an investment
election, the Participant’s Account shall be credited with the Excess Stable
Value Return. A Participant’s investment election will continue in effect until
the Participant files a new investment election.

5.3    Vesting. A Participant shall be fully vested at all times in the balance
of his or her Account.

Section 6

Payment of Benefits

6.1    Time and Method of Payment. The distribution of the Participant’s Account
balance shall be paid or commence to be paid as soon as practicable on or after
the Participant’s Distribution Commencement Date. A Participant’s “Distribution
Commencement Date” is the first business day of the seventh month following the
month in which the Participant has a Separation from Service. The lump sum
subaccount of a Participant’s Account will be distributed in a single lump sum
as soon as reasonably practicable (but not more than 90 days) after the
Participant’s Distribution Commencement Date and the installment subaccount of
the Participant’s Account will commence to be distributed in installments at the
frequency and over the duration elected by the Participant in the first Deferral
Election in which he elected installments. The installment payments will
commence as soon as reasonably practicable (but not more than 90 days) after the
Participant’s Distribution Commencement Date.

If any amount is credited to a Participant’s Account after his or her
Distribution Commencement Date with respect to services performed prior to the
Participant’s Separation from Service, the portion of such amount, if any, that
is credited to the Participant’s lump sum subaccount will be distributed to the
Participant immediately after such amount is credited to his lump sum
subaccount, and the portion of such amount credited to the Participant’s
installment subaccount will be distributed to the Participant over the remaining
installment period.

Notwithstanding any election made by a Participant pursuant to Section 4.2, if a
Participant dies before receiving his or her entire Account balance, the
Participant’s designated beneficiary or beneficiaries will receive the
Participant’s entire remaining Account balance in a single lump sum as soon as
reasonably practicable (but not more than 90 days) after the later of (i) the
Participant’s Distribution Commencement Date, or (ii) the first day of the month
following the date the Committee receives adequate written confirmation of the
Participant’s death.

6.2    Small Balance Rule. Notwithstanding any election made by a Participant
pursuant to Section 4.2, if the balance in a Participant’s Account as of the
Participant’s Separation from Service is less than $50,000, then such
Participant’s Account shall be paid in a single lump sum as soon as
administratively practicable on or after the Participant’s Distribution
Commencement Date.



--------------------------------------------------------------------------------

6.3    Medium of Payment. All payments shall be made in cash.

6.4    Withholding of Taxes. The Company shall withhold any applicable Federal,
state or local income tax from payments due under the Plan in accordance with
such procedures as the Company may establish. Generally, any Social Security
taxes, including the Medicare portion of such taxes, shall be withheld from
other compensation payable to the Participant in question, or paid by the
Participant in question to the Company, at the time amounts are credited to the
Participant’s Account. The Company shall also withhold any other employment or
other taxes as necessary to comply with applicable laws.

6.5    Beneficiary.

 

  (a) A Participant shall have the right to name a beneficiary or beneficiaries
who shall receive the balance of a Participant’s Account in the event of the
Participant’s death prior to the payment of his or her entire Account (a
“Beneficiary Designation”). A beneficiary may be an individual, a trust or an
entity that is tax-exempt under Code Section 501(c)(3). If a Participant does
not name a beneficiary under this Plan or if the Participant survives all of his
or her named beneficiaries (including contingent beneficiaries), the
Participant’s Account shall be paid to the beneficiary or beneficiaries
designated by the Participant to receive distributions under the Supplemental
Plan (if any) and if the Participant does not have a valid beneficiary
designation in effect under the Supplemental Plan as of the date of his or her
death, the Participant’s Account will be distributed to his or her estate. A
Participant may change or revoke an existing Beneficiary Designation by filing
another Beneficiary Designation with the Committee. The latest Beneficiary
Designation received by the Committee shall be controlling.

 

  (b) A beneficiary designated by a Participant or another beneficiary who has
not yet received payment of the entire benefit payable to him or her under the
Plan shall have the right to name a beneficiary or beneficiaries to receive the
balance of such benefit in the event of the beneficiary’s death prior to the
payment of the entire amount of such benefit, in accordance with Section 6.5(a)
above, as if the beneficiary were a Participant (regardless of whether the
Participant or such other beneficiary is still alive).

 

  (c) In addition, after the death of a Participant or a beneficiary thereof,
any beneficiary designated by the Participant or such deceased beneficiary, as
applicable, who has not yet received payment of the entire benefit payable to
him or her under the Plan shall be treated for purposes of Section 5 of the Plan
in the same manner as the Participant with respect to the Account or portion
thereof of which such person is the beneficiary.

Section 7

Miscellaneous

7.1    Funding. Benefits payable under the Plan to any Participant shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of benefits under the Plan. While the
Company may, in the discretion of the Committee, make investments (a) in shares
of McDonald’s Common Stock through open market purchases or (b) in other
investments in amounts equal or unequal to amounts payable hereunder, the
Company shall not be under any obligation to make such investments and any such
investment shall remain an asset of the Company subject to the claims of its
general creditors.

7.2    Account Statements. The Company shall provide Participants with
statements of the balances of their Accounts under the Plan at least annually.



--------------------------------------------------------------------------------

7.3    Employment Rights. Establishment of the Plan shall not be construed to
give any employee or Participant the right to be retained in the Company’s
service or that of its subsidiaries and affiliates, or to any benefits not
specifically provided by the Plan.

7.4    Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality and the provisions of
Section 6.5 above, no benefit payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such
benefits, whether currently or thereafter payable, shall be void. No person
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber benefits under
the Plan, or if by any reason of the Participant’s bankruptcy or other event
happening at any time, such benefits would devolve upon any other person or
would not be enjoyed by the person entitled thereto under the Plan, then the
Company, in its discretion, may terminate the interest in any such benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or such individual’s
spouse, children or other dependents, or any of them, in such manner as the
Company may deem proper.

7.5    Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amount of the Account of a Participant that cannot be distributed because of the
Committee’s inability, after a reasonable search, to locate a Participant or the
Participant’s beneficiary, as applicable, within a period of two years after the
Payment Date upon which the payment of benefits becomes due. Unclaimed amounts
shall be forfeited at the end of such two-year period. These forfeitures will
reduce the obligations of the Company under the Plan. After an unclaimed amount
has been forfeited, the Participant or beneficiary, as applicable, shall have no
further right to the Participant’s Account.

7.6    Controlling Law. The law of Illinois, except its law with respect to
choice of law, shall be controlling in all matters relating to the Plan to the
extent not preempted by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

7.7    Action by the Company. Except as otherwise specifically provided in the
Plan, any action required of or permitted by the Company under the Plan shall be
by resolution of the Board of Directors of the Company or by action of any
member of the Committee or person(s) authorized by resolution of the Board of
Directors of the Company.

7.8    Section 16. Notwithstanding any other provision of the Plan, the
Compensation Committee may impose such restrictions, rules and regulations on
the terms and conditions of participation in the Plan by any Participant who has
been deemed by the Board of Directors of the Company to be subject to Section 16
of the Securities Exchange Act of 1934, as amended, as the Compensation
Committee may determine to be necessary or appropriate. Any investment election
made pursuant to Section 5.2 that would result in liability or potential
liability under said Section 16 shall be void ab initio.

Section 8

Subsidiary Participation

8.1    Adoption of Plan. Any entity in which the Company directly or through
intervening subsidiaries owns 80% or more of the total combined voting power or
value of all classes of stock, or, in the case of an unincorporated entity, 80%
or more interest in the capital and profits (a “Subsidiary”) may, with the
approval of the Compensation Committee and under such terms and conditions as
the Compensation Committee may prescribe, adopt the corresponding portions of
the Plan by resolution of its board of directors and thereby become an “Adopting
Subsidiary.” The Compensation Committee may amend the Plan as necessary or
desirable to reflect the adoption of the Plan by an Adopting Subsidiary,
provided, however, that an Adopting Subsidiary shall not have the authority to
amend or terminate the Plan under Section 9 below. Exhibit B identifies the
Adopting Subsidiaries as of January 1, 2008. The Committee may amend Exhibit B
from time to time to reflect changes in the Adopting Subsidiaries.



--------------------------------------------------------------------------------

8.2    Withdrawal from the Plan by Subsidiary. Any Adopting Subsidiary shall
have the right, at any time, upon the approval of and under such conditions as
may be provided by the Compensation Committee, to withdraw from the Plan by
delivering to the Compensation Committee written notice of its election to
withdraw, upon which it shall be considered a “Withdrawing Subsidiary.” Upon
receipt of such notice, the Withdrawing Subsidiary shall establish a successor
plan and assume full responsibility (i) for payment of the Account of each
Participant who is currently employed by the Withdrawing Subsidiary on the
effective date of the Withdrawing Subsidiary’s withdrawal from the Plan, (ii) to
the extent required by the Compensation Committee, for payment of the Account of
each Participant who had a Separation from Service prior to the effective date
on the Withdrawing Subsidiary’s withdrawal from the Plan and whose last period
of service prior to his or her Separation from Service was with the Withdrawing
Subsidiary, and (iii) for continuing to honor the irrevocable Deferral
Elections, if any, that are still in effect with respect to each such
Participant. The Company shall have no further obligations to such Participants
or any of their beneficiaries under the Plan to the extent that the liability
for the payment of their Accounts is assumed by such Withdrawing Subsidiary.

Notwithstanding the foregoing, if an Adopting Subsidiary ceases to be a
Subsidiary for any reason, such Affiliated Subsidiary shall be deemed to have
withdrawn from the Plan and become a Withdrawing Subsidiary in accordance with
this Section 8.2 immediately before such Affiliated Subsidiary ceases to be a
Subsidiary, unless the Company and the Affiliated Subsidiary or the person or
group of persons that acquires a controlling interest in the Affiliated
Subsidiary enter into an agreement that requires the Company to retain the
liability for the payment of benefits under the Plan with respect to such
Affiliated Subsidiary and/or to effect a Partial Termination of the Plan in
accordance with Section 8.3 with respect to such Affiliated Subsidiary.

8.3    Partial Termination of the Plan Upon a Subsidiary Change of Control
Event. Notwithstanding any other provision of the Plan, if an Adopting
Subsidiary undergoes a Subsidiary Change of Control Event, as defined below (a
“Disaffiliated Subsidiary”), the Company, in its sole discretion, may terminate
the portion of the Plan (a “Partial Termination”) covering those Participants
(“Disaffiliated Participants”) who immediately following the occurrence of such
Subsidiary Change of Control Event are employed by, or are otherwise performing
services for, such Disaffiliated Subsidiary. Any such Partial Termination of the
Plan shall be done in accordance with and subject to the requirements imposed
under Treasury Regulation Section 1.409A-3(j)(4)(ix)(B), including the
following:

 

  (a) The Company may amend the Plan pursuant to Section 9.1 at any time during
the period commencing 30 days prior and ending 12 months after the occurrence of
a Subsidiary Change of Control Event to implement a Partial Termination with
respect to such Subsidiary Change of Control Event.

 

  (b) If a Partial Termination amendment is timely adopted, each Disaffiliated
Participant will receive, within the 12 month period following the date the
Partial Termination amendment is adopted, a lump sum distribution of his or her
entire Account balance under the Plan and his or her entire account balance
under all other Company-sponsored deferred compensation plans that together with
the Plan are required to be treated as a single “plan” under Treasury Regulation
Section 1.409A-1(c)(2) immediately following the Subsidiary Change of Control
Event.

 

  (c) An Adopting Subsidiary shall undergo a “Subsidiary Change of Control
Event” if (i) it ceases to be a Subsidiary as a result of a stock or asset sale
or similar transaction and (ii) such sale or other transaction constitutes a
“change in the ownership” (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v)) of such Adopting Subsidiary, a “change in effective
control” (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi)(1)) of such Adopting Subsidiary, or a “change in the
ownership of a substantial portion of the assets” (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(vii)) of such Adopting Subsidiary.



--------------------------------------------------------------------------------

8.4    Transfer of Benefit Liabilities to an Asset Purchaser. In the event of a
sale or other disposition of assets by the Company or an Affiliated Subsidiary
to an unrelated purchaser (“Purchaser”) in a transaction that is described in
Treasury Regulation Section 1.409A-1(h)(4), the Company and the Purchaser may
agree that the Purchaser will assume the benefit liabilities of all Participants
hereunder who continue to provide services to the Purchaser (or any related
entity that together with Purchaser is treated as a single employer pursuant to
Code Section 414(b) or (c)) immediately following such sale or disposition of
assets and each such Participant shall not be treated as having had a Separation
form Service hereunder provided that the requirements of Treasury Regulation
Section 1.409A-1(h)(4) are satisfied.

Section 9

Amendment and Termination; ERISA Issues

9.1    Amendment and Termination. The Company reserves the right at any time by
action of its Board of Directors of the Company or the Compensation Committee to
modify, amend or terminate the Plan; provided, however, that no such amendment
or termination of the Plan shall result in a reduction or elimination of a
Participant’s Account; and further provided that, except as provided in
Section 9.3, no such amendment or termination shall result in any acceleration
or delay in the payment of any amount due under this Plan except to the extent
such acceleration or delay is permitted by Section 409A. The Compensation
Committee shall provide notice of amendments adopted by the Compensation
Committee to the Board of Directors of the Company on a timely basis.

Notwithstanding the foregoing, the Company’s Corporate Executive Vice
President—Human Resources and its Corporate Executive Vice President, General
Counsel and Secretary may amend or modify the terms of the Plan and may amend,
modify or terminate any Deferral Election made hereunder to the extent necessary
or advisable to comply with the requirements of Section 409A.

9.2    Termination of the Plan Upon a Change of Control of the Company.
Notwithstanding any other provision in this Plan to the contrary, immediately
following a Change of Control of the Company (as defined below), the Plan shall
be terminated and each Participant and each beneficiary of a deceased
Participant (without regard to whether such Participant has had a Separation
from Service or is then receiving installments payments) shall receive an
immediate lump sum distribution of his or her entire remaining Account balance.

For purposes of this Section 9.2, a “Change of Control of the Company” means a
“change in the ownership” (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v)) of the Company, a “change in effective control”
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)) of the
Company, or a “change in the ownership of a substantial portion of the assets”
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)) of the
Company.

9.3    ERISA Issues. It is the intention of the Company that the Plan be a
nonqualified deferred compensation plan described in Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA covering a select group of management or highly
compensated employees of the Company or an Adopting Subsidiary (a “Top Hat
Plan”).

Section 10

Committee Actions and Electronic Elections

10.1    Actions of Committees. Any actions by the Committee or the Compensation
Committee shall be taken upon the approval of a majority of the members thereof
at any in-person or telephonic meeting or in writing.

10.2    Electronic Elections. Anything in the Plan to the contrary
notwithstanding, the Committee may in its discretion make disclosure or give
information to Participants and beneficiaries and permit Participants or their
beneficiaries to make electronic elections in lieu of written disclosure,
information or elections provided in the Plan. In making such a determination,
the Committee shall



--------------------------------------------------------------------------------

consider the availability of electronic disclosure of information and elections
to Participants and beneficiaries, the protection of the rights of Participants
and their beneficiaries, the appropriateness of the standards for authentication
of identity and other security considerations involved in the electronic
election system and any guidance issued by any relevant governmental
authorities.

Section 11

Special Provisions for Rehired Employees

11.1    Deferral Elections of Rehired Participants. A Participant’s Separation
from Service shall have no effect on any Deferral Election in effect at the time
of the Participant’s Separation from Service and such Deferral Election shall
continue to apply to any Compensation, Annual Bonus and/or Long-Term Cash Bonus,
as applicable, that the Participant receives for the relevant period to which
the Deferral Election applies. If the Participant subsequently resumes service
with the Company or a Subsidiary, the Participant may not amend or modify any
Deferral Election that remains in effect on the date the Participant resumes
service. The Participant may file new Deferral Elections, if he or she is
eligible to do so, at such time and in accordance with the terms and conditions
as are set forth in Section 4.1.

11.2    Payments to Rehired Participants. If a Participant has a bona fide
Separation from Service and thereafter resumes service with the Company or any
Subsidiary (whether as an employee or independent contractor), the portion of
the Participant’s Account balance attributable to amounts deferred from
compensation earned prior to such Separation from Service (as adjusted for net
investment earnings, gains and losses) shall be distributed to the Participant
based on such Separation from Service without regard to the Participant’s
resumption of service, and any amounts deferred from compensation earned after
the Participant’s resumption of service (as adjusted for net investment
earnings, gains and losses) shall not be distributed to the Participant until
the Participant’s subsequent Separation from Service. If a Participant had a
Separation from Service and subsequently resumed active service with the Company
or a Subsidiary prior to January 1, 2008, then distributions from the
Participant’s Account were suspended in accordance with the terms of the Plan in
effect at the time the Participant resumed active service with the Company or a
Subsidiary and the Participant’s distributions will not commence until he or she
has another Separation from Service.

Section 12

Claims Procedures

12.1    Filing a Claim. A Participant or beneficiary of a Participant who
believes that he or she is eligible for a benefit under this Plan that has not
been provided may submit a written claim for benefits to the Committee. The
Committee shall evaluate each properly filed claim and notify the claimant of
the approval or denial of the claim within 90 days after the Committee receives
the claim, unless special circumstances require an extension of time for
processing the claim. If an extension of time for processing the claim is
required, the Committee shall provide the claimant with written notice of the
extension before the expiration of the initial 90-day period, specifying the
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 180 days after the date on which
the Committee received the claim). If a claim is denied in whole or in part, the
Committee shall provide the claimant with a written notice setting forth (a) the
specific reasons for the denial, (b) references to pertinent Plan provisions
upon which the denial is based, (c) a description of any additional material or
information needed and an explanation of why such material or information is
necessary, and (d) the claimant’s right to seek review of the denial pursuant to
Section 12.2 below.

12.2    Review of Claim Denial. If a claim is denied, in whole or in part, the
claimant shall have the right to (a) request that the Committee review the
denial, (b) review pertinent documents, and (c) submit issues and comments in
writing, provided that the claimant files a written request for review with the
Committee within 60 days after the date on which the claimant received written
notice from the Committee of the denial. Within 60 days after the Committee
receives a properly filed request for review, the Committee shall conduct such
review and advise the claimant in writing of its decision on review, unless
special circumstances require an extension of time for conducting the review. If
an extension of time for conducting the review is required, the Committee shall
provide the claimant with written notice of



--------------------------------------------------------------------------------

the extension before the expiration of the initial 60-day period, specifying the
circumstances requiring an extension and the date by which such review shall be
completed (which date shall not be later than 120 days after the date on which
the Committee received the request for review). The Committee shall inform the
claimant of its decision on review in a written notice, setting forth the
specific reason(s) for the decision and reference to Plan provisions upon which
the decision is based. A decision on review shall be final and binding on all
persons for all purposes.

Executed in multiple originals this 8th day of July, 2008.

 

McDONALD’S CORPORATION By:   /s/ Richard Floersch Name:   Richard Floersch
Title:  

Corporate Executive Vice President and

Chief Human Resources Officer



--------------------------------------------------------------------------------

EXHIBIT A

Index of Defined Terms

 

 

Defined Term

   Section

Account

   5.1(a)

Adopting Subsidiary

   8.1

Annual Bonus

   2.2(a)

Annual Bonus Deferral Election

   2.2(a)

Annual Bonus Plan

   2.2(a)

Annual Deferral Elections

   4.1(a)

Annualized Compensation

   3.1(c)

Beneficiary Designation

   6.5(a)

Change of Control of the Company

   9.2

Code

   1.1

Committee

   1.4

Company

   1.1

Compensation

   3.2(c)

Compensation Committee

   1.4

Compensation Determination Date

   3.1(b)

Deferral Election

   4.1

Deferred Bonus Eligible Employee

   2.1

Deferred Bonus Feature

   1.3(a)

Disaffiliated Participants

   8.3

Disaffiliated Subsidiary

   8.3

Distribution Commencement Date

   6.1

Election Due Date

   4.1(a)

Elective Deferrals

   3.2(a)

ERISA

   7.6

ERRP

   2.3

Excess 401(k) Contributions Deferral Election

   3.2(a)

Excess 401(k) Contributions Deferral Eligible Employee

   3.3

Excess 401(k) Contributions Eligible Employee

   3.1

Excess 401(k) Contributions Feature

   1.3(a)

Excess McDonald’s Common Stock Return

   5.2(b)(i)

Excess S&P 500 Index Return

   5.2(b)(iii)

Excess Stable Value Return

   5.2(b)(ii)

Limits

   3.2(d)

Long-Term Bonus Deferral Election

   2.2(b)

Long-Term Cash Bonus

   2.2(b)

Long-Term Cash Bonus Plan

   2.2(b)

Partial Termination

   8.3

Participants

   1.3(b)

Plan

   1.1

Profit Sharing Plan

   1.2(a)

Section 409A

   1.5

Separation from Service

   5.1(b)

Specified Year

   3.1

Subsidiary

   8.1

Subsidiary Change of Control Event

   8.3(c)

Supplemental Plan

   1.1

Top Hat Plan

   9.3

Withdrawing Subsidiary

   8.2



--------------------------------------------------------------------------------

EXHIBIT B

Adopting Subsidiaries

McDonald’s USA, LLC

McDonald’s Latin America, LLC

McDonald’s APMEA, LLC

McDonald’s International, LLC

McDonald’s Europe, Inc.